DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keshavamurthy (2019/0316919).
	Regarding applicant claim 1, Keshavamurthy discloses a computer-implemented method, comprising: 
identifying a plurality of physical intelligent moving objects (IMOs) ([0057] “Fig. 1B illustrates an example roadway with a series edge servers provided proximate the roadway”); 
creating, for a first subset of the physical IMOs, a plurality of digital representations in one or more edge clouds of a distributed cloud computing environment, each digital representation representative of a physical IMO of the first subset of the physical IMOs ([0057] “vehicle 103 may transmit dynamic data to the edge 
generating a cooperative network computing (CNC) platform that includes the digital representations of the first subset of the physical IMOs, each digital representation functioning as a CNC entity in the CNC platform for the corresponding physical IMO ([0061] “additional data stores, and some implementations may include additional or fewer computing devices, services, and/or networks, and may implement various functionality client or server-side”); 
identifying a CNC task of a first physical IMO of the plurality of physical IMOs ([0058] “vehicle may transmit dynamic data to the edge server and receive optimized lane, path, and/or route options from the edge server”); and 
performing, by a first digital representation of the plurality of digital representations that corresponds to the first physical IMO, the CNC task in the CNC platform, including accessing data associated with a second digital representation of the plurality of digital representations in the CNC platform to perform the CNC task at the first digital representation ([0058] “vehicle may transmit dynamic data to the edge server and receive optimized lane, path, and/or route options from the edge server”).

	Regarding applicant claim 2, Keshavamurthy discloses wherein performing the CNC task includes relaying data, by the first digital representation, to a third digital representation of the plurality of digital representations ([0058] “vehicle may transmit dynamic data to the edge server and receive optimized lane, path, and/or route options from the edge server”).
Regarding applicant claim 3, Keshavamurthy discloses wherein performing the CNC task includes caching, at the first digital representation, the data accessed from the second digital representation of the plurality of digital representations ([0117] “dynamic data provider may cache the sensor data and provide it once a connection with a localized server has been established”).

	Regarding applicant claim 4, Keshavamurthy discloses wherein performing the CNC task includes relaying, at the first digital representation, data resulting from a function implemented to perform the CNC task at the first digital representation to a third digital representation of the plurality of digital representations ([0058] “vehicle may transmit dynamic data to the edge server and receive optimized lane, path, and/or route options from the edge server”).

	Regarding applicant claim 5, Keshavamurthy discloses wherein performing the CNC task includes caching, at the first digital representation, data resulting from a function implemented to perform the CNC task at the first digital representation ([0117] “dynamic data provider may cache the sensor data and provide it once a connection with a localized server has been established”).

	Regarding applicant claim 6, Keshavamurthy discloses further comprising: creating, for a second subset of the physical IMOs, a respective digital representation of the physical IMO in a core cloud of the distributed cloud computing environment, wherein generating the CNC platform further includes generating the CNC platform that 

	Regarding applicant claim 7, Keshavamurthy discloses further comprising: creating, for a second subset of the physical IMOs, a respective digital representation of the physical IMO at the physical IMO, wherein generating the CNC platform further includes generating the CNC platform that includes the digital representations of the first and the second subset of the physical IMOs ([0057] “vehicle 103 may transmit dynamic data to the edge server 107 and receive optimized lane, path, and/or route options from the edge server”).

	Regarding applicant claim 8, Keshavamurthy discloses further comprising: creating, for a second subset of the physical IMOs, a respective digital representation of the physical IMO in a core cloud of the distributed cloud computing environment; and creating, for a third subset of the physical IMOs, a respective digital representation of the physical IMO at the physical IMO, wherein generating the CNC platform further includes generating the CNC platform that includes the digital representations of the first subset, the second subset, and the third subset of the physical IMOs ([0057] “vehicle 103 may transmit dynamic data to the edge server 107 and receive optimized lane, path, and/or route options from the edge server”; [0061] “additional data stores, and some implementations may include additional or fewer computing devices, services, and/or networks, and may implement various functionality client or server-side”).
Regarding applicant claim 9, Keshavamurthy discloses a system comprising a processor having access to memory media storing instructions executable by the processor to perform operations comprising: 
identifying a plurality of physical intelligent moving objects (IMOs) ([0057] “Fig. 1B illustrates an example roadway with a series edge servers provided proximate the roadway”); 
creating, for a first subset of the physical IMOs, a plurality of digital representations in one or more edge clouds of a distributed cloud computing environment, each digital representation representative of a physical IMO of the first subset of the physical IMOs ([0057] “vehicle 103 may transmit dynamic data to the edge server 107 and receive optimized lane, path, and/or route options from the edge server”); 
generating a cooperative network computing (CNC) platform that includes the digital representations of the first subset of the physical IMOs, each digital representation functioning as a CNC entity in the CNC platform for the corresponding physical IMO ([0061] “additional data stores, and some implementations may include additional or fewer computing devices, services, and/or networks, and may implement various functionality client or server-side”); 
identifying a CNC task of a first physical IMO of the plurality of physical IMOs ([0058] “vehicle may transmit dynamic data to the edge server and receive optimized lane, path, and/or route options from the edge server”); and 
performing, by a first digital representation of the plurality of digital representations that corresponds to the first physical IMO, the CNC task in the CNC 

	Regarding applicant claim 10, Keshavamurthy discloses wherein performing the CNC task includes relaying data, by the first digital representation, to a third digital representation of the plurality of digital representations ([0058] “vehicle may transmit dynamic data to the edge server and receive optimized lane, path, and/or route options from the edge server”).
	Regarding applicant claim 11, Keshavamurthy discloses wherein performing the CNC task includes caching, at the first digital representation, the data accessed from the second digital representation of the plurality of digital representations ([0117] “dynamic data provider may cache the sensor data and provide it once a connection with a localized server has been established”).

	Regarding applicant claim 12, Keshavamurthy discloses wherein performing the CNC task includes relaying, at the first digital representation, data resulting from a function implemented to perform the CNC task at the first digital representation to a third digital representation of the plurality of digital representations ([0058] “vehicle may transmit dynamic data to the edge server and receive optimized lane, path, and/or route options from the edge server”).

Regarding applicant claim 13, Keshavamurthy discloses wherein performing the CNC task includes caching, at the first digital representation, data resulting from a function implemented to perform the CNC task at the first digital representation ([0117] “dynamic data provider may cache the sensor data and provide it once a connection with a localized server has been established”).

	Regarding applicant claim 14, Keshavamurthy discloses further comprising: creating, for a second subset of the physical IMOs, a respective digital representation of the physical IMO in a core cloud of the distributed cloud computing environment, wherein generating the CNC platform further includes generating the CNC platform that includes the digital representations of the first and the second subset of the physical IMOs ([0057] “vehicle 103 may transmit dynamic data to the edge server 107 and receive optimized lane, path, and/or route options from the edge server”).

	Regarding applicant claim 15, Keshavamurthy discloses further comprising: creating, for a second subset of the physical IMOs, a respective digital representation of the physical IMO at the physical IMO, wherein generating the CNC platform further includes generating the CNC platform that includes the digital representations of the first and the second subset of the physical IMOs ([0057] “vehicle 103 may transmit dynamic data to the edge server 107 and receive optimized lane, path, and/or route options from the edge server”).

Regarding applicant claim 16, Keshavamurthy discloses further comprising: creating, for a second subset of the physical IMOs, a respective digital representation of the physical IMO in a core cloud of the distributed cloud computing environment; and creating, for a third subset of the physical IMOs, a respective digital representation of the physical IMO at the physical IMO, wherein generating the CNC platform further includes generating the CNC platform that includes the digital representations of the first subset, the second subset, and the third subset of the physical IMOs ([0057] “vehicle 103 may transmit dynamic data to the edge server 107 and receive optimized lane, path, and/or route options from the edge server”; [0061] “additional data stores, and some implementations may include additional or fewer computing devices, services, and/or networks, and may implement various functionality client or server-side”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661